Tianjin Information Sea Information Technology Co., Ltd.

 

As one Party of this agreement

 

 

And

 

 

Mr. Liu Fu、Mrs. Liu Zhixin

 

Together as one Party of this agreement

 

 

 

Entered into this



 

Equity pledge contract

 

 

 

 

 

 

 

October 27, 2015

 

 

 

 

 

 

 

 

 

 

 

 



 

Equity pledge contract

 

Both parties concludes this Equity pledge contract (the “Contract”) on October
27, 2015 in Beijing:

 

(1)Tianjin Information Sea Information Technology Co., Ltd. Its registered
address is Room 1704-8359 Block A Building Kuangshiguoji Xiangluowan Tianjin
Free Trade (Central Business District). Its legal representative is Liu Zhixin
("Pledgee"):

 

Mr. Liu Fu. His home address is Group 1, Committee 9, BaoAn Street, Kedong Town,
Kedong County Heilongjiang Province

ID No. is 230230196505050257;

 



Mrs. Liu Zhixin. Her home address is Room 1204, Unit 3, Building 7, Tianqinwan
Wuyi Road, Xinxiu District, Xianghe County, Langfang City, Hebei Province.

ID No. is _230230198601020225;

(together called the “Pledger”);

 

In View of

 

1.Pledger and Pledgee signed the Equity Interest Purchase Agreement (the
Purchase Agreement”) in October 27, 2015. According to the Purchase Agreement,
Pledger granting Pledgee to purchase its full ownership of Shuhai Information
Technology Co., Ltd. (the "Domestic Company").

 

2.Pledgee and Domestic Company signed the Business Cooperation Agreement (the
“Cooperation Agreement”) on October 20, 2015.

 

3.As a guarantee for Pledger performing the Purchase Agreement and Domestic
Company fulfilling the Cooperation Agreement, Pledger is willing to provide its
entire equity (the "Pledged Equity "), and all the other related equity interest
to Pledgee. Pledgee agrees to accept this guarantee.

 

 

Therefore, Pledger and Pledgee have reached an agreement through friendly
consultation to conclude the following contract.

 

I.Definitions

 

Unless otherwise stipulated in this contract, all definitions of Purchase
Agreement shall apply to this contract, and the defined word using in this
contract is as follows:

 

1.1Principal Obligations: (1) refers to the obligation under the Purchase
Agreement bore by the Pledger, including but not limited to transfer the
Domestic Company’s equity holding by the Pledger according to the Purchase
Agreement, and the Pledger shall bear the cost (including

-1-

 

the attorney’s fees) for the Pledgee to implement its right subject to the
Purchase Agreement. (2) The Domestic Company shall bear all obligations under
the Cooperation Agreement.

 

1.2The Period of Pledge: refers to the date of the contract comes into force
till the termination of the guarantee period.

 

1.3The Termination of Guarantee: refers to whichever is the earlier day of the
following: (a) the Pledger fulfills all its obligations under the Purchase
Agreement, or (b) the Pledgee realizes all the pledge under this contract
according to Article 9.

 

1.4Pledge File: the investment certificate issued by the Domestic Company to the
Pledger, and the registration documents of the pledged equity issued by the
registration authority (if applicable).

 

1.5Pledged equity earnings: refers to any cash or other forms of income
generated by the pledged equity, including but not limited to investment
dividends, dividends, bonuses and other forms of investment returns.

 

1.6Pledge Registration Authority: refers to the State Administration for
Industry and Commerce and / or its authorized local administrations.

 

1.7The articles of association: articles of incorporation of the Domestic
Company.

 

1.8Business license: refers to the Domestic Company’s business license issued by
State Administration for Industry and Commerce or its authorized local
administrations.

 

II.Subject matter

 

The subject matter underlying the equity pledge contract is the equity held by
the Pledger and all rights relate to the pledged equity (namely the return on
equity pledge). On the effective date of this contract, details of the pledge
shares are as follows:

 

2.1 Name of the enterprise: Shuhai Information Technology Co., Ltd

 

Registered capital:RMB 50,000,000Yuan

 

2.4Name of capital contribution shareholder, the amount and proportion of
investment:

 

Shareholder Contribution amount (RMB) Investment proportion(%) Liu Fu 32,500,000
yuan 65% Liu Zhixin 17,500,000 yuan 35%

 

III.Purview of Guarantee

 

3.1Pledger unconditionally and irrevocably pledge equity to the Pledgee
according to this contract, as a guarantee to fulfill its primary obligations.

 

-2-

 

3.2The purview of guarantee subject to this contract include:

 

3.2.1The primary obligations defined in paragraph 1.1 of this contract;

 

3.2.2Pledgee’s cost on realizing its rights under this contract.

 

3.2.3Other obligations assumed by the Pledger according to this contract.

 

4.Guarantee Effect

 

4.1The validity of the guarantee under this contract will not be affected due to
any changes of "Purchase Agreement" and the "Cooperation Agreement".

 

4.2The invalid, withdraw or rescind of the Purchase Agreement or the Cooperation
Agreement shall not affect the validity of this contract. If the Purchase
Agreement and / or the Cooperation Agreement are invalid for any reason, or
being withdrew or rescinded, the Pledgee is entitled to implement its right in
accordance with the provisions of Article 9 of the contract immediately.

 

5.The Register of the Pledge

 

Pledger shall submit this contract promptly after the signing of this contract
to the pledge registration agency to finish the registration procedures
according to provision 1.6 of the contract, and should complete the
above-mentioned registration formalities within 15 working days from the date of
signing this contract.

 

6.Custody and return the pledge document

 

6.1Pledger shall return the pledge document immediately after finishing the
registration procedure aforementioned according to Article 5; the Pledgee shall
issue a receipt of the document in return.

 

6.2Pledgee has the obligation to keep its pledge documents received.

 

6.3Pledgee shall return the pledge document within 15 days of the release of the
guarantee, and shall provide necessary assistance to the Pledgee during the
pledge lift procedure.

 

7.Statement and Guarantee

 

The Pledger hereby makes the following statement and guarantee to the Pledgee,
as of since the effective date of this contract and in the effective date of
this contract:

 

7.1Pledger hereby reiterate its statement and guarantee made in the Purchase
Agreement;

-3-

 

 

7.2Once completing the registration formalities stipulated in this contract,
this contract constitutes legal effective, legally binding obligation for the
Pledger:

 

7.3Any equity pledge behavior made by the Pledger does not violate the relevant
provisions of national laws, regulations and other relevant provisions of
government departments’ rules, also does not violate any contract, agreement
that the Pledger signed with any third party or any commitments issued to any
third party;

 

7.4Pledger shall provide all documents, data relating to this contract to the
Pledgee and make sure these documents are true, accurate and complete;

 

7.5Pledger is the only lawful holder of pledged equity;

 

7.6Shareholders meeting of Domestic Companies have agreed the share pledge in
this contract.

 

8.Promises of the Pledger

Pledger promises to the Pledgee:

 

8.1Complete the equity pledge registration formalities in accordance with
Article 5 of this contract;

 

8.2Without the prior written consent of the Pledgee, the Pledger will not
dispose all or part of the pledge shares, and will not set any other form of
security interest in the pledged shares.

 

8.3If the pledged shares have been frozen in any circumstance, or any dispute,
litigation, arbitration or any other form administrative, judicial enforcement
measures arise to against the pledge equity, the Pledger shall immediately take
necessary measures to remedy, and notify the Pledgee, and to provide any
necessary assistance after the Pledgee join the administrative or judicial
proceedings required by law.

 

8.4Pledger will not to exercise the right of defense in civil or permitted by
law, refuse to fulfill its obligations in this contract, and will not hinder,
delay the Pledgee to acquire its enjoyed legitimate rights under this contract.

 

9.Execution of right of pledged bills

 

9.1During the pledge period, if one or more of any of the following situation
occurs, the Pledgee is entitled to achieve its pledge:

 

9.1.1When the Pledger in violation of the Purchase Agreement and this contract,
including but not limited to the Purchase Agreement and statements, commitments
and warranties were made in this contract:

 

9.1.2When the Pledgee shall have the right to perform its pledge under this
contract according to the Purchase Agreement;

 

-4-

 

9.1.3When the Cooperation Agreement is invalid, withdrew or rescind or the
Domestic Company seriously breach its obligations under the Cooperation
Agreement;

 

9.1.4When the Domestic Company suspends operations, liquidation or dissolution,
or ordered to suspend operations, liquidation or dissolution:

 

9.1.5Pledger involve any dispute, litigation, arbitration or administrative
proceedings or any other legal proceedings related with any pledge shares its
held, which the Pledgee believe will have adverse effects upon Pledger’s
performance in the Purchase Agreement and this contract;

 

9.1.6Other events regulated by laws and regulations.

 

9.2The Pledger agrees and hereby authorizes the Pledgee, once one or more of
situations prescribed in article 9.1 appears, the Pledgee shall take one of the
following measures to achieve the pledge partly or wholly without violating the
laws and regulations, after obtaining the necessary approvals (if necessary ):

 

9.2.1Transfer the pledged equity to the Pledgee with arranged price as a
compensation to the Pledger fails in performing its obligations;

 

9.2.2Pledgee can transfer the pledged equity to a third party designed by the
Pledgee to fulfill its contractual obligation if the law forbid the Pledgee to
hold the pledged shares partly or wholly;

 

9.2.3Auction pledge equity;

 

9.2.4Exercise this contract in other ways permitted by law.

 

9.3Proceeds obtained from disposition of the pledged equity according to Article
9.2 shall be used in the following orders:

 

9.3.1Pay the taxes and fees due to the disposal of shares arising from the
pledged equity;

 

9.3.2Repay all the payments that the Pledger should made according to the
Purchase Agreement and this contract.

 

9.4Once the Pledgee achieves its pledge in accordance with the aforementioned
Article 9.2, and obtains the earnings and payments, it deemed as the Pledger has
completely fulfilled its primary obligation, so the Pledgee will not request
other payment from the Pledger.

 

-5-

 

9.5During the pledge period, the Pledgee is entitled to receive the pledge
equity income.

 

10.Special agreement

 

10.1Pledger shall sign a declaration form as Annex 1 of this contract and submit
to the Pledgee at the same time signing the contract.

 

10.2Pledger shall not transfer its rights and / or obligations in this Contract.
Pledgee may transfer its rights and obligations in the Purchase Agreement and
this contract to its related parties without the prior consent of the Pledger.
If the Pledgee transfers rights and obligations to their affiliates, the Pledger
should handle with the appropriate procedures. Pledgee transfers rights and
obligations to a third party other than the related parties in this contract, it
shall obtain prior consent of the Pledger, and the Pledger shall not
unreasonably refuse the request.

 

11.Pledged share transfer restrictions

 

11.1Without the prior written consent of the Pledgee, the Pledger shall not
transfer its pledged shares.

 

11.2After the prior express written consent of the Pledgee, the Pledger transfer
pledged equity in this contract (excluding equity transfer due to the pledge
right occurred in the Purchase Agreement), the Pledger shall encourage assignee
commitment in the corresponding pledged equity transfer files to the Pledgee,
and complete the relevant pledge registration.

 

12.Liability for breach of contract

 

12.1If the Pledger in violation of this contract, the Purchase Agreement and the
Cooperation Agreement, it constitutes the breach of the contract. The Pledgee
has right to pursue the responsibility of the Pledger other than clauses
specified in the Purchase Agreement and the Cooperation Agreement.

 

12.2Any party who contravenes the provisions of this contract shall compensate
direct economic losses to the other party.

 

13.Applicable law and dispute settlement

 

13.1Chinese laws govern formation, validity, interpretation and performance of
this contract.

 

13.2For any dispute that occurred between the Pledger and the Pledgee during the
implementation of this contract, each party should first be resolved through
friendly consultations. If one party notifies its opinions in written to the
other party cannot negotiate the dispute within 60 days to resolve the dispute,
either party can submit the dispute to the China International Economic and
Trade Arbitration Commission in accordance with its effective arbitration rules
in Beijing. The arbitral award is final and binding on any party.

-6-

 

 

14.The exercise of rights of the pledge

 

In the case of Pledgee achieve its pledge according to Article 9, the Pledgee
does not exercise or delay in exercising any rights or remedies, shall not be
construed as a waiver of such right, and shall not affect the Pledgee’s right to
claim for remedies according to laws and regulations at any time.

 

15.The effectiveness of the contract terms

 

15.1If there is any inconsistency or conflict provision between this contract
and the Purchase Agreement, the former shall prevail.

 

15.2Invalid of any part of the contract does not affect the validity of the
other provisions of this contract.

 

16.Modify and termination of the contract

 

After this contract comes into force, any party shall not unilaterally modify or
rescind the contract. If it needs to be modified or terminated, it should be
done through mutual agreement, and reached in a written contract. Before making
such written contract, the terms of this contract is still valid.

 

17.Notification

 

Any notice of this contract shall be in written form and sent by registered
mail, courier or fax. Notify the other party should in accordance with the
following address and number or other address and number receive prior notice to
the other party:

 

Pledgee: Tianjin Information Sea Information Technology Co., Ltd Address: Room
1704-8359 Block A Building Kuangshiguoji Xiangluowan Tianjin Free Trade (Central
Business District) Fax:   Receiver: Mrs Liu Zhixin

 

 

Pledger: Mr Liu Fu Address: Room 21BC1 No.1 Xinghuo Road, Fengtai District,
Beijing City Fax:  

 

Pledger: Mrs Liu Zhixin Address:  

-7-

 

 

Fax: Room 21BC1 No.1 Xinghuo Road, Fengtai District, Beijing City

 

18.Other matters

 

18.1For the unaccomplished matters of this contract, both the parties agree to
settle in the form of supplementary contract. Any attachment, supplementary
contract will become an integral part of this contract, and has the same legal
effect as this contract.

 

18.2This contract has six (6) formal copies: the Pledgee holds two (2); the
Pledgor holds (1); one (1) copy shall be submitted to the Domestic Company for
the pledge registration; one (1) copy shall be submitted to the registration
agencies for pledge registration.

 

19.The effective and termination of the contract

 

19.1This contract is valid upon signing by both parties.

 

19.2The termination of the contract is the date of guarantee disarmament.

 

This as evidence that the contract is signed by all the parties in the first
page of official date stated in the text signed in Beijing.

 

 

Pledgee:   Tianjin Information Sea Information Technology Co., Ltd

 

Signature: /s/ Liu Zhixin                        



Name: Liu Zhixin                         

Position: Legal Representative

 

 

 

Pledger: Mr Liu Fu

 

Signature:/s/ Fu Liu                       

 

Mrs Liu Zhixin

 

Signature:/s/ Liu Zhixin                     

  

 

 

  

 

 



-8-

 

 